DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 08/10/2021 claims, is as follows: Claims 2-20 have been added; Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 10/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picard (US 20030204283, previously cited)
Regarding Claim 1, Picard discloses an integrated plasma cutting system (closely-coupled plasma arc system 10), the system (plasma arc system 10) comprising: 
power supply 14) configured to provide a desired current to at least one torch (torch 24) to create a plasma arc (plasma arc) to cut a workpiece (workpiece) (para. 0050 and 0053; fig. 2); 
a motion control device (drive system 20) configured to move the at least one torch (torch 24) along a desired cut path (cut path) relative to the workpiece (workpiece) (para. 0056; fig. 2); 
a torch height control device (torch height controller 18) configured to adjust a gap between a tip of the at least one torch (torch 24) and the workpiece (workpiece) (para. 0055; fig. 2); 
a gas control device (automatic process controller 16) configured to regulate a gas flow rate of at least one gas used in the integrated plasma cutting system (para. 0054, lines 1-4); and 
a centralized controller (computerized numeric controller CNC 12) configured to control each of the plasma cutting power supply (power supply 14), the motion control device (drive system 20), the torch height control device (torch height controller 18), and the gas control device (automatic process controller 16) (para. 0050, and 0053-0056), 
wherein the centralized controller (CNC 12) includes an integrated microprocessor architecture (centralized control architecture) (para. 0007 and 0058) configured to control sequences of plasma arcs (timing of the cutting process) (para. 0051), control the regulation of the at least one gas (gas flow controls) used in the integrated plasma cutting system (plasma arc system 10), determine an order and positioning of cuts (process parameters) based on user input information (user input) (para. 0060), and control coordination of Muzilla Response Doc 16/601,737 Page 2 of 9Response to Office Action of 05/13/2021Application No: 16/601,737 Docket No: 2013-153-US-CNTmovement of the at least one torch (torch 24) along the cut path (cut path) while stand-off) between the tip of the at least one torch (torch 24) and the workpiece (workpiece) (para. 0055-0056).  

    PNG
    media_image1.png
    439
    591
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Picard (US 20030204283))]


Regarding Claim 2, Picard discloses the integrated plasma cutting system (plasma arc system 10), further comprising: 
a user interface (display screen 13) that allows a user to interact with the integrated plasma cutting system (plasma arc system 10) (para. 0052 and 0058).  

Regarding Claim 4, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the centralized controller (CNC 12) operates the user interface (display screen 13) without aid of an intervening microprocessor architecture in display screen 13) (para. 0058-0059).

Regarding Claim 5, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the display (display screen 13) is a liquid crystal display (LCD) (para. 0058). 

Regarding Claim 6, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the plasma cutting power supply (power supply 14), the motion control device (drive system 20), the torch height control device (torch height controller 18), the gas control device (automatic process controller 16), and the user interface (display screen 13) are disposed within a single enclosure (a room) (para. 0050) (it is noted the system 10 is located in a room or a warehouse).

Regarding Claim 7, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the user (user) inputs the material type (the type of material) into the user interface (display screen 13) prior to start of cutting operations (para. 0059; fig. 2).  

Regarding Claim 8, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the integrated microprocessor architecture (centralized control architecture) includes a single microprocessor (microprocessor) to control the plasma cutting power supply (power supply 14), the motion control device (drive system 20), torch height controller 18) and the gas control device (automatic process controller 16) (para. 0007, and 0053-0056).  

Regarding Claim 9, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the integrated microprocessor architecture (centralized control architecture) includes a computer (computer numeric controller 12) with a multi-processor architecture (microprocessor) to control the plasma cutting power supply (power supply 14), the motion control device (drive system 20), the torch height control device (torch height controller 18) and the gas control device (automatic process controller 16) (para. 0058, and 0053-0056).  

Regarding Claim 10, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the regulation of the at least one gas used in the integrated plasma cutting system includes regulating a shield gas (shield gas) (para. 0054).  

Regarding Claim 11, Picard discloses the integrated plasma cutting system (plasma arc system 10), further comprising: 
a gantry (gantry 26) disposed over the workpiece (workpiece) and supporting the torch (torch 24), 
wherein the centralized controller (CNC 12) controls movement of the torch (torch 24) along the gantry (gantry 26) (para. 0056).  

Regarding Claim 16, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the centralized controller (CNC 12) includes a storage device (shape library) that contains data related to a part to be cut (cut patterns) in the workpiece (workpiece) (para. 0059; fig. 5A). 
 
Regarding Claim 17, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the centralized controller (CNC 12) includes a non-transitory computer readable product (factory pre-set database) that includes computer readable instructions (process parameters) (para. 0060, lines 1-5), and 
wherein the computer readable instructions (generated process parameters) perform to configure operating parameters (process parameters) of the integrated plasma cutting system (plasma arc system 10) (para. 0060).

Regarding Claim 18, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the non-transitory computer readable instructions (generated process parameters) are cut charts (cut height, cut speed etc.) (para. 0060). 

Regarding Claim 19, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the non-transitory computer readable instructions (generated process parameters) include cutting information (cut height, cut speed etc.) for cutting contours (shapes for cutting; fig. 5A) (para. 0059). 

Regarding Claim 20, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the cutting instructions (generated process parameters) further include information of a type of material being cut (material type) (para. 0060; fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Picard in view of Brahan (US 20140046477, newly cited)
Regarding Claim 3, Picard discloses substantially all the features as set forth above, except the user interface includes a microprocessor that is separate from the integrated microprocessor architecture, and wherein the user interface is positioned remotely from at least one of the plasma cutting power supply, the motion control device, the torch height control device and the gas control device.  
However, Brahan discloses a user interface (computing device e.g computer) includes a microprocessor (remote data processors 180-183) that is separate from the integrated microprocessor architecture (computing device 160) (para. 0059-0060), and wherein the user interface (computing device) is positioned remotely from the torch height control device (cutting head height control 150) (fig. 1). 
  

    PNG
    media_image2.png
    449
    699
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Brahan (US 20140046477))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Picard’s user interface to include the microprocessor that is separate from the integrated microprocessor architecture as taught by Brahan, in order to enable a user that is located remote from the plasma arc system to control the plasma arc system, which add extra convenience to the user to control the operation of the system remotely. 

Regarding Claim 12, Picard discloses substantially all the features as set forth above, except the coordination of the movement of the torch further includes controlling an angle of the torch relative to the workpiece to create respective bevel cuts.  
However, Brahan discloses a coordination of the movement of a torch (cutting head 110) further includes controlling an angle of the torch (bevel head motion) relative to workpiece) to create respective bevel cuts (features) (para. 0020, 0035, and 0051).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Picard’s centralized controller to control the angle of the torch relative to the workpiece to create respective bevel cuts as taught by Brahan. Doing so would enhance positional accuracy of the torch to create demanding fine features (para. 0035). 

Regarding Claim 13, Picard discloses the workpiece (workpiece) is disposed on a water table (cutting table) (para. 0056 and 0059). 
Picard does not disclose the centralized controller controls operation of the water table. 
However, Brahan discloses a centralized controller (computing device CNC 160) controls operation of a table (cutting table 140) (para. 0023, lines 1-15).
[AltContent: textbox (Prior Art
Brahan (US 20140046477))]
    PNG
    media_image2.png
    449
    699
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Picard’s centralized controller to control the operation of the table as taught by Brahan to enable the workpiece to be cut to a desired pattern (para. 0023, lines 1-15). 

Regarding Claim 14, Picard discloses the workpiece (workpiece) is disposed on a table (cutting table 22) (para. 0056). 
Picard does not disclose the workpiece is disposed on a movable table, and wherein the centralized controller controls operation of the movable table. 
However, Brahan discloses a workpiece (workpiece) is disposed on a movable table (cutting table 140), and wherein a centralized controller (computing device CNC 140) controls operation of the movable table (cutting table 140) (para. 0023, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Picard’s table to be movable and modify Picard’s centralized controller to control the operation of the movable table as taught by Brahan to enable the workpiece to be cut to a desired pattern (para. 0023, lines 1-15). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Picard
Regarding Claim 15, Picard discloses the integrated plasma cutting system (plasma arc system 10), wherein the centralized controller (CNC 12) controls coordination of a movement of a first torch (torch 24) along a  first cut path while adjusting a first gap (standoff) between a tip of the first torch (torch 24) and the workpiece (workpiece) (para. 0055-0056). 
Picard does not disclose a second torch, wherein the centralized controller controls coordination of a movement of the second torch along a second cut path while adjusting a second gap between a tip of the second torch and the workpiece. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plasma arc system of Picard to include a second torch 24’ and modify the centralized controller to control the second torch in the same manner as the first torch, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would speed up the cutting process by using two torches. The modification would result in the centralized controller controls coordination of a movement of the second torch along a second cut path while adjusting a second gap between a tip of the second torch and the workpiece.

Response to Argument
Applicant's arguments have been considered but they are not persuasive because: 
Applicant’s Argument: “Here, Picard does not anticipate the independent claim 1 at least because Picard does not teach or suggest a centralized controller that includes an integrated microprocessor architecture configured to determine an order and positioning of cuts
based on user input information. Picard does not discuss determining an order and
positioning of cuts in any manner. Instead, Picard states in paragraphs [0051 ]-[0052]. 
Picard speaks only very generally about the CNC controlling the operation of
other components of the plasma arc system as well as other cutting processes, and about the CNC generating other process parameters necessary to operate the plasma arc system based on user selection and/or input. Picard does not get into any specifics of the CNC, or any other centralized controller, determining an order and positioning of cuts based on user input information. Furthermore, the shape manager of Picard, which allows a user to select cut patterns from a shape library, is not equivalent to an integrated microprocessor architecture configured to determine an order and positioning of cuts based on user input information. Order and positioning are different than shape. For example, the order and position of multiple cuts across a workpiece can be determined totally separately from what the shape of those cuts will be”. 
Examiner’s Response:  Applicant’s argument is not respectfully found persuasive. Picard discloses a CNC 12 controls the operation of other components (power supply 14, drive system 20, torch height controller 18, automatic process controller 16) of the plasma arc system 10 based on the user input (para. 0052). Picard discloses the CNC 12 determines the order and positioning of the cuts. For instance, the CNC 12 controls the torch 24 to cut the first workpiece before moving on to the next workpiece. At the end of a cut segment, the CNC 12 controls the torch 24 to raise before beginning the next workpiece. The CNC 12 slows down the torch 24 when cutting sharp angles or curves (positioning of cuts) (para. 0102-0104). 
Furthermore, recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In particular, the CNC 12 generates process parameters e.g. cut height, cut speed etc. based on a user’s selected cut patterns. It is Examiner’s position that the CNC 12 has all the structural limitation to determines the order and positioning of the cuts based on user input. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
   /PHUONG T NGUYEN/   Primary Examiner, Art Unit 3761